

116 S172 IS: Health Insurance Tax Relief Act of 2019
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 172IN THE SENATE OF THE UNITED STATESJanuary 16, 2019Mr. Gardner (for himself, Mrs. Shaheen, Mr. Barrasso, Mr. Jones, Mr. Scott of South Carolina, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo delay the reimposition of the annual fee on health insurance providers until after 2021.
	
 1.Short titleThis Act may be cited as the Health Insurance Tax Relief Act of 2019. 2.Delay of reimposition of annual fee on health insurance providers until after 2020 (a)In generalSection 9010(j)(3) of the Patient Protection and Affordable Care Act is amended by striking December 31, 2019 and inserting December 31, 2021.
 (b)Effective dateThe amendment made by this section shall apply to calendar years beginning after December 31, 2019.